Ellison, J.
From the statement of the pleadings ■and facts in this case, the court’s action thereon was, in .effect, sustaining a demurrer to the evidence presented by plaintiff. •
When property has been taken by condemnation proceedings, and the damages assessed have nob been paid, though the proceeding is compulsory, the owner’s situation has been likened to a vendor, who retains his lien for unpaid purchase money. Evans v. Railroad, 64 Mo. 453, 456-7; Provolt v. Railroad, 69 Mo. 633, 640-1. In such view, the statute of limitations is a complete bar to this section. The lien for the money awarded" .on condemnation became, after the decree vesting the fee in the Tebo & Neosho Railroad Company, an implied trust (Hockaday v. Lawther, 17 Mo. App. 636), and, as such, though a vendor’s lien, would be barred in ten years. Zoll v. Carnahan, 83 Mo. 35. The decree vesting title in the Tebo & Neosho Railway Company was in April, 1870, while this action is instituted in November, 1882, being a period of more than twelve years. The statute, from this standpoint, is applicable, and is full warrant for the judgment of the circuit court.
Plaintiff, however, insists that this is a proceeding -to enforce a judgment, and that, by the statute of limitations, she has twenty years in which to bring her action. As there is no pretense of any agreement or contract by the defendant to pay the judgment, if defendant is held for it, it must be on the principle that there was a lien following in its wake, during this period of twelve years intervening between its rendition and the institution of this suit, so that, viewing it as an ordinary, unrevived judgment, the lien thereof would not exist against any ■one, with or without notice, longer than three years after being rendered. If, in order to give plaintiff all possible benefit of her argument, we should consider the vendor’s lien not merged in the judgment, but retaining its specific *621character, and, therefore, not limited to three years, yet, as we have seen, it would still be barred in ten years.
I have examined into the positions taken by plaintiff, and am unable to see how she can maintain this action on any rule or principle of law.
The judgment is, therefore, affirmed.
Hall, J., concurs ; Philips, P. J., concurs in the result.